Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 9 April 1779
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Paris, 9 avril 1779
Vous vous rappellez surement, Mon cher Maitre, les belles experiences de Physique et de Chymie que vous avez vu faire a M Brongniard, sa dexterité à operer, sa netteté a exposer, sa sagesse a expliquer ce qui peut l’etre et a rejetter les vaines hypotheses auxquelles on a attaché tant d’importance. Si vous en avez eté aussi satisfait que vous me le parutes dans le tems, il se presente une occasion de lui rendre service en concourant a lui procurer une place, où il apportera certainement plus de zele que qui que ce soit, et où il peut a ce moyen se faire honneur, et se rendre cher au Public. C’est la place de Demonstrateur de Chymie au jardin du Roy vacante par la mort de M Rouelle qui fut enterré hier, qui etoit un excellent Chymiste et un tres mediocre Orateur. Cette place depend presque entierement de M de Buffon, qui connoit deja le merite de M Brongniard, et a qui il a deja eté particulierement recommandé mais vous jugez bien que M Brongniard a des Concurrens, dont quelques uns fort alertes a solliciter seront peutetre d’autant moins zelés a remplir la place qu’ils auroient ainsi obtenue. Voila ce qui lui fait desirer d’etre etayé d’un suffrage tel que le votre, qui certainement seroit du plus grand poids sur l’esprit de M de Buffon, qui ecoutera tout le monde, mais qui sait balancer les autorités. Je vous prie en consequence de vouloir lui marquer ce que vous pensez d’un Candidat que vous avez vu la main a l’ouvrage, et que je dois vous ajouter qui est d’ailleurs un parfaitement honnete homme, et un de mes bons et solides amis, a qui j’ai voué depuis longtems un attachement fidele et constant. J’aurois eté moi même avec lui, si des affaires instantes ne me retenoient icy, mais j’espere aller apres demain vous reïterer ma recommandation, et vous entretenir a loisir de quantité d’autres objets que j’ai laissé accumuler depuis un mois; etant sans cesse obligé de remettre le voyage de Passy d’un jour a l’autre. Mais je m’en vais la semaine prochaine changer de domicile et me rapprocher de vous d’un bon tiers du chemin.
J’ai l’honneur d’etre avec un tendre et inviolable attachement Monsieur et cher Ami Votre tres humble et tres obeissant serviteur
Dubourg
 
Notation: Dubourg 9 Ap. 79
